Citation Nr: 0209184	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
sense of smell, claimed to have resulted from surgery at a VA 
medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active military service from February 1946 to 
October 1947.

The present appeal arises from an October 1996 rating 
decision, in which the veteran was denied benefits under 38 
U.S.C.A. § 1151 for loss of sense of smell, sense of taste, 
loss of balance, and aggravation of sleep apnea, as a result 
of VA medical treatment.  After the veteran initiated his 
appeal, the RO issued a Statement of the Case (SOC) in 
November 1996, and a Supplemental Statement of the Case 
(SSOC) in July 1997.  In April 1998, a hearing at which the 
veteran, with his daughter observing, testified, was held 
before the undersigned Member of the Board in Washington, 
D.C..

In a September 1998 decision, the Board denied the veteran's 
claim for benefits under 38 U.S.C.A. § 1151 for loss of sense 
of taste, and remanded the remaining issues on appeal to the 
RO for additional development.  In July 1999, the RO issued 
an SSOC.  Subsequently, in October 1999, the veteran again 
testified at a hearing before the undersigned, at which time 
he withdrew his claims for benefits under 38 U.S.C.A. § 1151 
for loss of balance and aggravation of sleep apnea.

Thereafter, in a January 2000 decision, the Board denied the 
veteran's claim of entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for loss of sense of smell.  He 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

In November 2000, the VA Office of the General Counsel filed 
an unopposed motion to vacate the Board's January 2000 
decision, based upon changes in law, and to remand his claim 
for readjudication.  Earlier that month, the President had 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175, 114 Stat. 2096 (Nov. 9, 
2000), which made a number of changes in VA claims 
adjudication procedures.  In a December 2000 Order, the Court 
granted the General Counsel's motion, vacated the Board's 
January 2000 decision, and remanded the veteran's claim to 
the Board.

FINDINGS OF FACT

1.  In March 1992, following complaints of chronic sinusitis 
and an obstructed nasal airway, the veteran underwent 
endoscopic surgery at the VA Medical Center (VAMC) in 
Wilmington, Delaware, following which he began to experience 
a loss of sense of smell.  Thereafter, he was treated by VA 
on an outpatient basis, and in August 1992, at the same VAMC, 
he underwent revision endoscopic sinus surgery to correct 
problems with nasal airway obstruction, facial pressure, and 
headache, following which he complained of loss of sense of 
smell.

2.  A VA medical opinion in September 1996 noted that the 
veteran's loss of smell "could be" caused by both his 
chronic sinusitis and his endoscopic sinus surgery, and that, 
while chronic sinusitis certainly could have caused complete 
loss of the sense of smell over time, whether the surgical 
procedure exacerbated the veteran's loss of smell was at most 
speculative.

3.  Evaluation reports from the Monell-Jefferson Taste and 
Smell Center, dated in 1996, noted that the veteran suffered 
from a complete loss of smell, and that whether this loss 
derived from ongoing inflammatory pathology was not clear; 
the report also noted that it was difficult to separate the 
role of ongoing sinus problems from the results of surgery.

4.  A January 1999 VA medical opinion noted that the 
veteran's nasal surgery and nasal septal perforation, within 
a reasonable degree of medical certainty, were not the causes 
of his difficulty smelling.

5.  There is no competent medical evidence that any claimed 
additional disability resulted from VA hospitalization, or VA 
medical or surgical treatment.

CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for loss of sense of smell have not been 
met.  38 U.S.C.A. §§ 1151 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

At the outset of this decision, the Board wishes to make it 
clear that we are aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  However, the Board also notes that 
the Court's December 2000 order noted no specific defects in 
the Board's decision of January 2000.  The only stated basis 
for remand was the change in the law resulting from the VCAA.  
Accordingly, the Board has considered the impact of this new 
legislation on the veteran's claim.

As discussed above, the basis for the remand of this case to 
the Board was the enactment of the Veterans Claims Assistance 
Act of 2000 (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2001)).  The new statute revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  Since our 
previous decision as to the veteran's appeal was based upon a 
conclusion that the claim was not well grounded, the Board 
will now review the matter on the merits, pursuant to current 
law.

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002) (stating that Dyment "was plainly 
correct").  But see Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002) (holding that provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to an 
attempt to reopen a claim by submitting new and material 
evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the November 1996 SOC and the July 1997 and July 
1999 SSOC's issued during the pendency of this appeal, the 
Board believes that the veteran has been advised of what the 
evidence must show in order to substantiate his claim for 
compensation benefits under 38 U.S.C.A. § 1151.  Therefore, 
the Board believes that VA has satisfied its duty under both 
the VCAA and the new regulation, 38 C.F.R. § 3.159, to inform 
the veteran and his representative of the information and 
evidence needed to substantiate his claim.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. § 5103 
(West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the issue on 
appeal.  Neither the veteran nor his representative has 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claim.  Therefore, the Board finds that all facts that are 
relevant to these aforementioned issues have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist under both the VCAA and the 
new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(codified at 38 U.S.C. § 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed in full.  Thus, the 
Board believes that we may proceed with a decision on this 
issue, without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for yet more development. Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom.  Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). In 
fact, the Court recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b) 
(West Supp. 2001)); 38 C.F.R. § 3.102 (2001).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

A VA medical record from the VAMC in Wilmington, Delaware, 
dated in early March 1992, reflects that the veteran had a 
deviated nasal septum and that he was treated for chronic 
sinusitis and an obstructed nasal airway.

In June 1992, the veteran underwent a VA medical evaluation.  
He reported having had sinus problems for 28 years, and that 
he could not breathe or smell appropriately, and had a 
chronic discharge.  He further reported having had an 
operation on his nose in early March 1992, and that this had 
produced about a 10 percent improvement in his shortness of 
breath.  On clinical evaluation, the external nose was found 
to be normal, and there was no evidence of deformity or 
discharge.  In addition, there was no tenderness on palpation 
and percussion over the sinuses.  

In August 1994, the RO received medical records from the VAMC 
in Wilmington, dated from August 1992 to October 1994.  These 
records included an August 1992 discharge summary showing 
that the veteran had undergone revision endoscopic sinus 
surgery to correct problems with nasal airway obstruction, 
facial pressure, and headache.  The veteran was noted 
preoperatively to have hyposmia, and a preoperative CT 
(computed tomography) scan revealed pansinusitis.  
Postoperatively, the veteran experienced a period of 
epistaxis.  Subsequent treatment records dated in September 
1993 and January 1994 reported that the veteran had a septal 
perforation and complained of anosmia and blockage of his 
sinuses.

In October 1995, the veteran filed a claim for benefits under 
38 U.S.C.A. § 1151, inter alia, for a punctured sinus and 
loss of smell as a result of VA surgery.  In December 1995, 
he submitted a statement to the RO from Dr. P., dated in 
October 1995.  Dr. P. reported that the veteran had chronic 
sinus disease and a septal perforation from his previous 
sinus surgery.

Also in December 1995, the veteran underwent a VA 
examination.  It was noted that the veteran had a 
longstanding history of problems with his nose and sinuses.  
He reported that this was related to irritation from dust at 
work and also environmental factors.  The veteran stated that 
he had problems with airway obstruction, facial pressure, and 
headaches.  He reported having been treated with several 
decongestants but had severe discomfort and problems on a 
regular basis.  The veteran also reported that endoscopic 
surgery had been performed in March 1992, following which he 
began to experience a loss of sense of smell.  He was treated 
on an outpatient basis, and later underwent a second surgical 
procedure on his sinuses in August 1992.  It was noted that, 
since that time, the veteran had experienced a loss of sense 
of smell and continued problems with his sinuses.  The 
examiner's diagnosis was chronic rhinosinusitis.

In December 1995, the veteran also underwent an additional VA 
medical examination to evaluate his sense of smell.  He 
reported a loss of smell for over a year, and that he could 
appreciate some pungent odors but his sense of smell was much 
diminished.  The examiner's diagnosis was hyposmia.

In September 1996, the RO received a VA medical opinion 
regarding the veteran's claimed loss of sense of smell due to 
VA surgery.  The physician noted that the loss of sense of 
smell could have been caused by both the chronic condition of 
sinusitis and the veteran's surgeries.  He reported that it 
was difficult to determine which was the main contributor, 
and that certainly chronic sinusitis could have caused 
complete loss of smell over time.  The physician further 
noted that whether or not the surgical procedures had 
exacerbated the loss of sense of smell was at most 
speculative.

Thereafter, the RO received a private medical report from the 
Monell-Jefferson Taste and Smell Center, dated in December 
1996 as well as a copy of an earlier report, dated in March 
1996.  A review of the reports indicated that the veteran was 
able to smell for the first 24 hours following his second 
nasal surgery in August 1992, and that he had then lost his 
sense of smell.  He had experienced no substantial change in 
olfaction since that time.  Upon clinical evaluation, the 
veteran was noted to suffer from a profound and/or complete 
loss of smell.  The report also noted that, given the 
veteran's failure to respond, even temporarily, to oral 
corticosteroid therapy, it was not clear that his sense of 
smell loss derived from ongoing inflammatory pathology.  
Also, it was reported that other patients had linked their 
loss-of-sense-of-smell problems to sinus surgery, but it was 
difficult to separate the role of their ongoing sinus disease 
problems from the results of their surgery.

Also submitted for the record was a copy of a scientific 
review article dated in August 1994 entitled, "The Risk to 
Olfaction From Nasal Surgery," by Charles Kimmelman, M.D., 
which discussed the results of study which showed that the 
risk of becoming anosmic after nasal surgery was low (1.1%).  
In summary, the article indicated that there was no 
statistical evidence that any of the types of operations or 
combinations of anesthetics examined in the study were found 
to be harmful to olfactory function.

In April 1998, the veteran and his daughter appeared before 
the undersigned during a Board hearing.  The veteran 
testified that he underwent his first sinus operation in 
March 1992, because of an inability to breathe.  After the 
first surgery, there had been no appreciable loss of sense of 
smell, but his sinuses had become very dry.  He further 
reported that, following his second surgery in August 1992, 
his nose had started to bleed profusely after he was wheeled 
out of the operating room.  His nose was immediately packed 
with gauze, and he reported experiencing extreme pain.  He 
testified that, following his release from the hospital, he 
then began to notice his loss of sense of smell.  In 
addition, he stated that he had asked the VA physician who 
had performed the operation, whether he would regain his 
sense of smell, and was told "no."  The veteran also 
reported that, while he was being taken to surgery, he had 
signed a form but wasn't sure what it was for, and that the 
procedure and its possible consequences were never explained 
to him.  Furthermore, he indicated that he had been told 
following his first surgery that he had a perforated septum, 
but later, seeking a second opinion, he was told there was no 
perforation.  He also reiterated his contention that his 
perforated septum caused his loss of sense of smell.

At the hearing, the veteran submitted additional evidence for 
consideration, consisting of a March 1992 VA operation 
report.  The report noted the veteran's complaints of nasal 
airway obstruction, post nasal drip, and headaches.  The 
report showed that a CT scan revealed anterior ethmoid 
disease as well as agger disease, bilaterally, and that the 
nasal septum was deviated to the right and the inferior 
turbinates were hypertrophied.  The operation report stated 
that -

there was marked deviation of the septum to 
the right.  Leaving an adequate strut for the 
nasal tip, an incision was made in the 
cartilage anterior to the point of 
deflection.  Takahashi forceps were used to 
remove the area of cartilage posterior to the 
incision. Care was taken not to leave an 
inadequate support superiorly.  In addition, 
care was taken not to remove any septum from 
above the intercanthal ligaments.

Once the cartilaginous portion of septum was 
removed, the Blakesley forceps were used to 
remove bony portions of the septum which were 
not in the midline.

The evidence submitted at the hearing also included a 
pathological report, dated in March 1992, which noted mild 
chronic inflammatory changes in the specimen tissue, and a CT 
scan report, dated in October 1995, which revealed increased 
thickness of the mucoperiosteum of the frontal, ethmoid, 
maxillary, and sphenoid sinuses.

In October 1998, the RO received VAMC Wilmington medical 
records, dated from 1991 to 1995.  These included a February 
1992 treatment record documenting the veteran's complaint of 
hyposmia.  A treatment record dated in May 1992 noted his 
complaint that his sense of smell was worse since "OR" and 
indicated that he had a septal perforation.  Records dated in 
September 1992 and September 1993 also noted complaints of 
loss of sense of smell.

In December 1998, the veteran underwent a VA medical 
examination.  He reported his medical history with respect to 
his nasal surgeries and subsequent nasal perforation and loss 
of sense of smell.  He also reported that he had had a nasal 
button placed in the perforation, but found it uncomfortable 
and crusty and so had it removed.  On clinical evaluation, 
the examiner noted that there was no evidence of chronic 
sinusitis, or of allergy symptoms or attacks.  A perforation 
of the central portion of the cartilaginous nasal septum was 
noted.  The lesion was noted as a bit smaller than a dime, 
and had unremarkable, well-healed edges.  It was also noted 
to be far from the dorsal septum, and was not producing any 
cosmetic or functional defect of any kind.  An associated 
radiographic study revealed ethmoid sinusitis bilaterally and 
sphenoid sinusitis.  The examiner's diagnosis was nasal 
septal perforation following nasal surgery, and ethmoid 
sinusitis on X-ray.

In January 1999, the above examiner offered an addendum to 
his VA examination report.  Therein, he identified various 
treatment notes of record which documented the veteran's 
complaints of a decreased sense of smell, and findings of a 
perforated septum.  The examiner also noted that records 
reflected that the veteran had been employed in a job which 
involved spray-painting cars.  This, the examiner reported, 
if in fact accurate, was certainly a significant contributory 
history in an individual who complained of difficulty 
smelling and had chronic sinus disease.  The examiner also 
stated that there had been complications following the 
veteran's August 1992 nasal surgery, in that the veteran 
experienced postoperative bleeding from his nose sufficient 
to require packing.  This was reported as a known 
complication, and did not reflect negligence or faulty 
performance of the procedure.

The examiner further reported that hyposmia was not an 
uncommon complaint in persons with chronic sinus disease, but 
that it was not a known or accepted complication of 
endoscopic sinus surgery.  He indicated that, if the veteran 
had a history of spray-painting automobiles, this was most 
likely the cause of his chronic sinus disease and hyposmia.  
The examiner also indicated that the veteran's nasal surgery, 
and nasal septal perforation, were not the causes of his loss 
of smell, within a reasonable degree of medical certainty.

In October 1999, the veteran testified before the undersigned 
during a second Board hearing.  He modified the issue on 
appeal, indicating that his loss of sense of smell had been 
present prior to his August 1992 surgery, but had been 
aggravated and made worse as a result of the procedure.  The 
veteran testified that, prior to his surgery, his sinuses 
would swell as result of allergies, and that, on many 
occasions, he could not smell anything.  He stated, however, 
that there were other occasions during which his sinuses were 
not swollen, and during those times he did not experience 
anosmia.  The veteran testified that, since the surgery, he 
had not been able to smell at all, whether his sinuses were 
swollen or not.  Furthermore, the veteran reported, with 
respect to his prior painting job, that he had worn a 
protective breathing apparatus and had never remained in the 
painting area after removing his mask.  

The transcript of the above hearing further indicates that 
the veteran submitted three envelopes containing X-ray or CT-
scan films, dated in November 1991, June 1992, and July 1993.  
The veteran indicated that the films were submitted to show 
that there was not a septal gap before the August 1992 
surgery, but there was one afterward.  However, the Board has 
been unable to locate this evidence in the current record.

In January 2000, the Board issued a decision in which it 
denied the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for loss of sense 
of smell.  He subsequently appealed that decision to the 
Court.  As noted above, while the case was pending at the 
Court, the VA General Counsel filed an unopposed motion to 
remand the Board's January 2000 decision, and to vacate that 
decision.  The motion stated that a remand of this case from 
the Court to the Board was warranted by the recent enactment 
of the VCAA.  In December 2000, the Court granted that 
motion, vacated the Board's January 2000 decision, and 
remanded the veteran's claim to the Board for compliance with 
directives that were specified in the joint motion.

III.  Pertinent Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a).

Implementing regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition, including the condition that the treatment was 
intended to alleviate, immediately prior to the VA treatment 
on which the claim is based will be compared with the 
physical condition subsequent thereto. Compensation is not 
payable if the additional disability or death results from 
the continuation or natural progress of the disease or injury 
for which the veteran was treated.  38 C.F.R. §§ 3.358(b)(1), 
(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the fact that 
additional disability or death occurred would not, in and of 
itself, warrant compensation.  38 C.F.R. § 3.358(c)(1), (2).

The regulations further provide that compensation is not 
payable for the necessary consequences of VA treatment 
properly administered with the express or implied consent of 
the veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the treatment 
provided.  Consequences otherwise certain or intended to 
result from treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would, in 
fact, be administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151, for his low back disorder 
in February 1995, long before October 1, 1997.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim must be adjudicated in accord with 
the earlier version of 38 U.S.C.A. § 1151 and the May 23, 
1996, final regulation.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.

IV.  Analysis

As discussed in detail above, the veteran is seeking 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for loss of sense of smell, also known as anosmia.  The 
veteran has contended that, while he did suffer from 
intermittent anosmia prior to his VA surgery in August 1992, 
following the operation he completely lost his sense of 
smell.

As noted above, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was filed in October 1995, prior to the 
effective date of the amendment thereto.  Therefore, the 1997 
statutory amendment does not apply.  Accordingly, this claim 
was adjudicated by the RO, and has been reviewed by the 
Board, under the Gardner interpretation of 38 U.S.C.A. § 1151 
and the interim rule issued by the Secretary on March 16, 
1995, and adopted as a final regulation on May 23, 1996.  
Thus, if the applicable statutory and regulatory criteria are 
otherwise met, this claim could be granted without evidence 
of either fault by VA or an intervening event not reasonably 
foreseeable.

The record reflects that, in a VA medical opinion in 
September 1996, it was noted that the veteran's loss of sense 
of smell "could be" caused by both his chronic sinusitis 
and his endoscopic sinus surgery.  The examiner opined that, 
while chronic sinusitis certainly could have caused complete 
loss of smell over time, whether the surgical procedure 
exacerbated the veteran's loss of smell was, at most, 
speculative. 

Similarly, reports dated in 1996 from the Monell-Jefferson 
Taste and Smell Center noted that the veteran suffered from a 
complete loss of smell.  The report noted that, given the 
veteran's failure to respond, even temporarily, to oral 
corticosteroid therapy, it was not clear that his sense of 
smell loss derived from ongoing inflammatory pathology.  
However, the report also indicated that other patients had 
linked their loss of sense of smell problems to sinus 
surgery, but it was difficult to separate the role of their 
ongoing sinus disease problems from the results of their 
surgery.

In essence, these two opinions support the veteran's claim 
only to the extent that they indicate a possibility of a link 
between surgery at a VA facility in 1992 and loss of sense of 
smell.  Both opinions failed to make any definitive 
connection between the surgery and the veteran's loss of 
sense of small.  Moreover, in this case, there is no medical 
evidence of record tending to support more than the 
possibility that the veteran's complete loss of sense of 
smell, or a permanent aggravation of a pre-existing loss of 
sense of smell, was incurred as a result of either his March 
or August 1992 surgery.

As to both the 1996 VA opinion and the 1996 reports from the 
Monell-Jefferson Taste and Smell Center, the terminology used 
makes these opinions speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may"also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  The Board 
recognizes that in Lee v. Brown, 10 Vet.App. 336 (1997), the 
Court held that cautious language by a physician does not 
always express inconclusiveness.  However, in that case, the 
Court noted that there was another doctor's statement in the 
record which provided evidentiary support for the otherwise 
speculative statement in issue, which is not the case in the 
present instance.  

The only other evidence of record which might be construed as 
supportive of the veteran's claim consists of an October 1995 
private medical statement of Dr. P., in which the doctor 
reported that the veteran had chronic sinus disease and a 
septal perforation from his previous sinus surgery.  However, 
there is no indication that Dr. P.'s medical statement was 
based upon a review of the medical records, or that it was 
based on anything other than the veteran's reported history 
and complaints.  The Court has indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); see Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Accordingly, that opinion is of no 
probative value.

The remainder of the clinical evidence and opinions of record 
are unsupportive of the veteran's claim that sinus surgery 
performed by VA in 1992 caused loss of sense of smell, either 
by virtue of the surgery itself or due to septal perforation.  
A December 1998 VA medical examination report indicated that 
the veteran's septal perforation was not producing any 
cosmetic or functional defect.  A subsequent VA medical 
opinion in January 1999, based upon a complete review of the 
claims file, noted that the veteran's nasal surgery and nasal 
septal perforation, within a reasonable degree of medical 
certainty, were not the causes behind his difficulty in 
smelling.

The Board also notes that the scientific review article dated 
in August 1994 entitled, "The Risk to Olfaction From Nasal 
Surgery," by Charles Kimmelman, M.D, although not 
specifically relating to the veteran's claim, did conclude 
that the risk of becoming anosmic after nasal surgery was low 
(1.1%), based upon scientific study, and therefore fails to 
support the veteran's claim.  The Board would further point 
out that this evidence is not highly probative, in any event.  
The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts, rather than on an unsubstantiated lay 
medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and 
Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the 
proffered article was not accompanied by any opinion of a 
medical professional, and it is therefore of minimal 
probative value.

While the law applicable to this case, as discussed above, 
does not require the veteran to establish negligence or other 
wrongdoing on the part of VA, the law does require proof of 
causation; in other words, any claimed additional disability 
must be shown, by medical evidence, to have resulted from, 
and not merely to have been coincidental with, the VA 
hospitalization or medical or surgical treatment.  The 
medical evidence of record does not reflect that the 
veteran's nasal surgery in 1992 resulted in a complete and/or 
profound loss of sense of smell, or that there was a 
worsening of a previous intermittent anosmia.  Furthermore, 
the evidence reflects that the veteran's septal perforation 
did not result in his loss of sense of smell. 

The only evidence supporting the veteran's assertion that he 
sustained additional disability, claimed as loss of sense of 
smell, as a result of VA hospitalization or medical or 
surgical treatment, consists of his own statements to that 
effect.  However, neither he or his representative is shown 
to possess the technical competence to establish such a 
relationship. 

Moreover, as sympathetic as we might be toward the veteran's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Having reviewed the medical records in this 
case, we can find none supporting the veteran's contention 
that he incurred additional disability with respect to 
anosmia as a result of VA hospitalization, or medical or 
surgical treatment.

As was noted in the Board's decision of January 2000, at his 
Board Hearing in October 1999, the veteran submitted three 
sets of CT films as evidence in support of his claim.  At 
that time the Board pointed out that, given that the RO did 
not have the opportunity to review these films in the first 
instance, and that the Board would not be qualified to make a 
medical determination as to what the films show, a remand 
would normally be in order to allow a qualified individual, 
i.e., a physician, to make pertinent findings.  However, in 
this instance, as was also determined by the Board in January 
2000, we find that remanding for a report on the content of 
the films would not be beneficial to the veteran's claim.  
The veteran reportedly has offered the films into evidence as 
a means of demonstrating that a septal perforation was not in 
existence prior to his August 1992 nasal surgery.  While the 
films may or may not have revealed that fact (and, certainly, 
the veteran is not competent to read X-ray or CT films), it 
would appear that they otherwise would not have provided 
evidence as to the etiology of the veteran's loss of sense of 
smell.  In other words, they could not possibly, in and of 
themselves, have provided the medical nexus evidence required 
to support the veteran's claim.  Therefore, although the 
films have unfortunately been lost, the Board notes that they 
would not have been of probative value as to the veteran's 
theory of entitlement to compensation, since they would not 
have addressed the question of incurrence or aggravation of 
anosmia.

In summary, having reviewed the complete record in this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151.  In essence, the competent 
and probative evidence of record demonstrates that he does 
not currently suffer from any additional disability, claimed 
as loss of sense of smell, which is a result of VA medical 
treatment, specifically the surgery performed in March or 
August 1992.  Therefore, the claim must be denied.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for loss of 
sense of smell, claimed to have resulted from treatment at a 
VA medical facility, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

